DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 2nd, 2021 has been entered. Claims 1-14, and 17-23 remain pending in the application. Applicant’s amendments to the Claims have overcome the Specification and Drawing objections alongside 112a and 112b Rejections previously set forth in the Non-Final Office Action mailed October 6th, 2020. Applicant’s amendments to claims 1, 20, and 23 have necessitated grounds for a rejection under 112(a) due to written description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
at least one of the walls…” and “the base layer being permanently joined with at least one of the walls and at least one of the sidewalls…”.
Notably, applicant does not appear to have possession of this particular genus of the invention, where their specification (of the original disclosure) discusses in paragraph 0061 “Base layer 60 is permanently fixed to walls 34, 36 and sidewalls 38, 40 such that base layer cannot be removed from walls 34, 36 and sidewalls 38, 40 without destroying or otherwise damaging base layer 60.”
Notably, applicant’s original disclosure (to which applicant possesses matters right thereto) does not disclose that the base layer may be selectively on a single walls, or at least two walls split between the end walls and the side walls; where applicant’s particular original disclosure invokes the term “and”. Where “and” is understood to mean both, or as otherwise necessitating both. The disclosure does not avail alternate embodiments that disregard the criticality of applicant’s feature “cannot be removed… without destroying or otherwise damaging base layer 60”. There is criticality assessed to the statement because if such feature is destroyed or damaged, such feature would not reasonably be considered a part of applicant’s invention any longer; not withstanding purposefully destructive features such as designed frangibility, but applicant’s invention does not establish such that a person of ordinary skill would regard such aspect/feature to deviate from what is expressed in applicant’s original disclosure.
Because there is criticality associated to the feature, there is parallel between the issue at present and those raised in Gentry Gallery. Where in Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’ --as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ … Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the both 34 and 36), and the sidewalls (again including both 38 and 40). Where applicant further addresses that such a base layer as has been presented (the only embodiment presented), cannot be removed without destroying or otherwise damaging the base layer. To do so otherwise, to remove the base layer from any of the walls as applicant has specified would require breaking a part of the invention which falls outside of the stated purpose of the invention. This particular aspect of the invention would seem to be an essential element given the particularity and the criticality of the feature, and in that without the base layer (if so broken), it is not apparent how the invention can contain the other features of applicant’s invention that are housed in the chassis.
Therefore, claims 1, 20, 23 (and all dependents thereof) are rejected under 112a written description for lacking an appropriate showing of possession of the claimed subject matter. Examiner respectfully recommends amending any instance of “at least one of the walls” and “at least one of the walls and at least one of the sidewalls” to “the walls and the sidewalls”, as applicant’s original disclosure makes apparent both are necessary of both types of walls.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 2nd, 2021, with respect to Drawing Objections, Specification Objections, Claim Objections, 112b Rejections, and rejections under 103 (See pages 15-19) have been fully considered and are persuasive.  The Drawing Objections, Specification Objections, 112a Rejections, 112b Rejection, and rejections under 103  of October 6th, 2020 has been withdrawn. 

Applicant's arguments filed March 2nd, 2021 have been fully considered but they are not persuasive.
 With regard to the rejection of claims 1, 21 and 22 (see Remarks: pages 20-23), regarding Howard lacking a base layer. Howard clearly and eminently possesses a base layer through 34ae (FIG. 5) in the embodiment discussed in the Non-Final Office Action set forth on October 6th, 2020. Where 34ae couples directly to the walls and secures thereto to prevent movement therebetween while further providing a base upon which the spring assemblies 38 and 40 may rest.
Therefore, examiner is not persuaded that Howard does not adequately disclose the features of applicant’s invention.
With regards to the rejection of claim 23 (see Remarks: page 23-24), applicant’s allege that Liu does not demonstrate a base layer. However, Examiner has clearly stated in the Non-Final Office Action mailed October 6th, 2020 that the base layer is treated as a combinate structure (in other words, the base layer is a layer that is to the base and may be multi-structured similar to how a roof is considered a single insular structure despite being composed of multiple structures. In the instant application, Liu possesses boards 40, 42, and 44 (FIG. 2) and joists 36 and 38 (FIGS. 1 and 2) that as a whole is coupled directed to each of the walls, where the base layer eminently forms the interior cavity that spring packs/elements are placed thereon within the vicinity of the walls.
Therefore, examiner is not persuaded that Liu does not teach on one interpretation of a base layer as applicant alleges Liu lacks. However, the argument is moot as applicant has amended the claim to recite among other features “the base layer is permanently joined to… walls… sidewalls” which clearly distinguishes over the prior art in that Liu’s are not permanently joined.
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Notably, applicant presents a claim that does possess features that the art cannot meet reasonably (concerning the permanent joining of the base layer to the walls/sidewalls). However, the scope of applicant’s claim does not appropriately claim the subject matter applicant appears to solely have the right to as outlined in the 112a section above. However if applicant were to file a Continuation in Part applicant would be able to amend and potentially maintain right provided no intervening references have arisen in the time between the instant application and the prospective continuation in part.
Elsewise, the limitation “the base layer being permanently joined with the walls and the sidewalls” would be allowable if amended into every independent claim while maintaining the foldable/collapsibility of the walls and the spring packs (alongside every other limitation). Wherein it would be impermissible hindsight bias to both modify the chassis of Howard with the chassis of Liu and simultaneously permanently attach the base layer to the walls that have been so previously modified.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/11/2021